Title: To George Washington from Elias Boudinot, 13 May 1778
From: Boudinot, Elias
To: Washington, George


                    
                        Dr Sir
                        Baskinridge [N.J.] May 13th 1778
                    
                    On my Arrival at Morris Town, I found Lt Coll Campbell, who proposed my going with him to New York, as he thought he could aid me greatly in farthering some immediate relief to our suffering Prisoners: By Coll Allen I recd Genl Clinton’s permission to attend Coll Campbell and then proceeded to New York—I found Major Genl Daniel Jones in the Command & Genl Valentine Jones Commandant of the City—Both these Gentlemen appear determined to give every relief to Prisoners that is in their Power—They treated me with uncommon Civility & granted me every Thing I asked—The Exchange I took with me,  was compleatly carried into Execution, with the addition of twenty five Officers & about Twenty Privates being for the Servants of Genl Burgoyne, Coll Campbell & others.
                    Genl Jones has given me the strongest assurances that our Officers & Privates shall not have reason again to Complain of unnecessary Severity; indeed their whole System appears to be changed, in at least in Confusion—I cannot but mention the Service I recd from Coll Campbell, who seems determined to interest himself in mitigating the rigors of Captivity, which he appears well acquainted with—Many of our Officers who are now Exchanged, are at a loss to know what to do, there being no Provision made for them, and having left both Property & friends, they are anxious for any employment, in which they may hope for some Satisfaction for the multitude & Severity of their Sufferings.
                    As I am much engaged to get my Accounts in proper order I shall remain here, till that is done, unless I recieve other orders from your Excellency, which I beg to be favoured with, if you think my immediate Presence necessary at Camp—If a Successor to my department has been nominated, I should be much obliged, by the Information. I have the Honor to be with the greatest regard and Esteem Your Excellency’s Most Obedt & most Hble Servt
                    
                        Elias BoudinotCom. Genl of Pris.
                    
                